DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.
This communication is in response to the Amendments and Arguments filed on   06/28/2021. 
Claims 1-4, 7-11, 14, and 21-30 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see mappings with respect to newly cited Willmore for further detail.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 9, 11, 23-27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willmore et al (US PG Pub No. 2015/0347383), hereinafter Willmore.

Regarding claims 1, 8, and 25, Willmore teaches
(claims 1 and 25) A method comprising (a processor can be configured to perform any of the methods [0024:4-7]):
(claim 8) A system comprising (an exemplary system for predicting words [0022:1-2]):
at least one processor (the system can include a user device [0022:1-1-4], and the user device can include a processor [0024:1-4]); and
(claim 8) a memory, operatively connected with the at least one processor, storing computer- executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method (the user device can include memory that stores instructions, i.e. storing computer-executable instructions that can be executed by a processor to perform a method, i.e. executed by the at least one processor, causes the at least one processor to execute a method [0024],[0026], and where the user device includes a processor and memory, i.e. operatively connected with the at least one processor [0024:1-4],[0025:1-3]) that comprises:

detecting ((claim 25), on a server device,) one or more content portions for autocorrection in an electronic document that is presented through a user interface of an application or service (the user device can include a keyboard capable of receiving user-entered text for any type of interface or environment, i.e. electronic document that is presented through a user interface of an application or service [0023],[0029], where a combination of models can identify word suggestions or corrections to text entered by the user, such as typing mistakes, that can be automatically corrected, i.e. detecting one or more content portions for autocorrection [0021], and where the processor can cause text entered at the user device to be transmitted to a server system, where the server can perform any of the methods, i.e. on a server device [0024],[0028]);
generating a classification identification classifying a type of correction to be executed for the one or more content portions (from the typed input, i.e. one or more content portions, the system can predict the likely completion of a partially-entered word where the already-entered characters are correct, such as “pe” being completed to read “people”, can predict words accounting for typing mistakes or misspelled words, such as “pe” being removed and replaced with “orders”, or retroactively correcting previous words in the typed input to automatically correct a phrase, i.e. generating a classification identification classifying a type of correction to be executed [0030],[0041], [0050],[0053]);
selecting a timing as when to apply an autocorrection for the correction by applying a trained machine learning model adapted to select when to apply the autocorrection based on a collective analysis of (an automatic correction occurs in-line where the user is typing, either to complete or replace words partially entered, or retroactively to correct previous words, i.e. selecting a timing as when to apply an autocorrection for the correction, where the automatic correction occurs based on probability exceeding a threshold [0050],[0053], and where the probability is determined as a combined probability of n-gram language models and unigram models that are trained on user-specific information, and updated over time based on user interactions, i.e. applying a trained machine learning model adapted to select when to apply the autocorrection [0050],[0055]):
the classification identification (the system can predict the likely completion of a partially-entered word where the already-entered characters are correct, such as “pe” being completed to read “people”, can predict words accounting for typing mistakes or , 
a determined location of the one or more content portions within one or more sentences of the electronic document (the system makes predictions using a partially-entered words or previously-entered words, i.e. one or more content portions…of the electronic document [0030], and the context for predictions can include observed words, space, new characters, beginning of sentences, beginning of clauses, words following certain punctuation, or phrases including previous words, i.e. determined location…within one or more sentences [0030],[0052-3]), and 
confidence scoring adapted to determine whether to apply the autocorrection during a receipt of typing input based on analysis of the classification identification and the determined location (the probability of predicted words, i.e. confidence scoring, can be ranked, where an automatic correction occurs in-line where the user is typing when the probability exceeds a threshold, i.e. adapted to determine whether to apply the autocorrection during a receipt of typing input, and where the prediction is of partially-entered words with correctly entered initial characters, partially-entered words with typing mistakes, or the retroactive correction of previous words, i.e. based on analysis of the classification identification [0030],[0041],[0050],[0053], and using context including observed words, space, new characters, beginning of sentences, beginning of clauses, words following certain punctuation, or phrases including previous words, i.e. based on…the determined location [0030],[0052-3]);
automatically applying, at the timing selected in the selecting, the autocorrection to the one or more content portions in the electronic document (an automatic correction occurs in-line where the user is typing when the probability exceeds a threshold, i.e. automatically applying…the autocorrection to the one or more content portions in the electronic document [0050], where the automatic correction replaces partially-entered words or replaced previously entered words retroactively, i.e. at the timing selected in the selecting [0050],[0053]); and
(claims 1 and 8) presenting the autocorrection in the user interface of the application or service (the automatic correction occurs in-line where the user is typing, i.e. presenting the autocorrection [0050], where the user enters typed input in a text entry interface on a user device, i.e. in the user interface of the application or service Fig.4, [0029]).  
(claim 25) transmitting, to a client device, the autocorrection for presentation (the processor can cause predicted words to be displayed on the display of the user device, i.e. client device…for presentation, where the server can perform any of the methods, such as the models used to calculate the probabilities used to determine an automatic correction, that are then displayed on the user device i.e. transmitting…the autocorrection [0024],[0028],[0050]).  

Regarding claims 2, 9, and 27, Willmore teaches claims 1, 8, and 25, and further teaches
generating confidence scoring for candidate autocorrections of the one or more content portions for autocorrection (predicted words for replacing partially or , and selecting a candidate autocorrection based on analysis of the confidence scoring for candidate autocorrections (if the probability of a predicted word exceeds a threshold, i.e. analysis of the confidence scoring for candidate autocorrections, the predicted word can replace the existing characters as an automatic correction, i.e. selecting a candidate autocorrection [0050]).  

Regarding claims 4, 11, and 29, Willmore teaches claims 1, 8, and 25, and further teaches
determining that the autocorrection for the one or more content portions for autocorrection is to be applied during a receipt of a typing input based on a result of the collective analysis (the probability of predicted words can be ranked, where an automatic correction occurs in-line where the user is typing when the probability exceeds a threshold, and as a correction of a word being typed, i.e. determining that the autocorrection for the one or more content portions for autocorrection is to be applied during a receipt of a typing input, and where the prediction is of partially-entered words with correctly entered initial characters, partially-entered words with typing mistakes, or the retroactive correction of previous words, i.e. based on a result of the collective analysis [0030],[0041],[0050],[0053], and using context including observed words, space, new characters, beginning of sentences, beginning of clauses, words following certain punctuation, or phrases including previous words, i.e. based on a result of the collective analysis [0030],[0052-3]).  

wherein the applying of the trained machine learning model applies a ranker to generate the confidence scoring adapted to determine whether to apply the autocorrection during a receipt of typing input (the probability of a predicted word is determined as a combined probability of n-gram language models and unigram models that are trained on user-specific information, and updated over time based on user interactions, i.e. applying of the trained machine learning model [0050],[0055], and where the set of predicted words and their associated probabilities can be ranked, and the likeliest candidate can be displayed as the automatic correction of a word being typed, i.e. applies a ranker to generate the confidence scoring adapted to determine whether to apply the autocorrection during a receipt of typing input [0050]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmore, in view of Mese et al. (US PG Pub No. 2016/0253299), hereinafter Mese.



While Willmore provides for retroactive corrections of words, Willmore does not specifically teach the application of an autocorrection after a pause of a predetermined length, and thus does not teach
determining that the autocorrection for the one or more content portions is to be applied after a pause in typing input is detected based on a result of the collective analysis, and wherein the automatically applying of the autocorrection comprises detecting that the pause in typing input satisfies a predetermined time interval.  
Mese, however, teaches determining that the autocorrection for the one or more content portions is to be applied after a pause in typing input is detected based on a result of the collective analysis (the user may indicate they are finished entering a word by entering a space after one or more previous characters, i.e. after a pause in typing input is detected [0048], or a suffix may be detected, as one or more characters entered within a predefined timeout period after a word has been entered, i.e. after a pause in typing input is detected [0053], where the word may be automatically corrected once the user has finished entering a word or merging the word and suffix, i.e. determining that the autocorrection for the one or more content portions is to be applied… based on a result of the collective analysis [0048],[0053], and the auto-correction function replaces words based on the word with the highest confidence score [0066]), and wherein the automatically applying of the autocorrection comprises detecting that the pause in typing input satisfies a predetermined time interval (the decision of whether a one or more characters are a suffix that were meant .  
Willmore and Mese are analogous art because they are from a similar field of endeavor in application of autocorrections in user text input. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the retroactive automatic correction of words teachings of Willmore with the specific identification of a timeout period for applying an autocorrection as taught by Mese. The motivation to do so would have been to achieve a predictable result of enabling the use of timing triggers to identify when an auto-correct functionality should remove incorrectly predicted text or punctuation (Mese [0052-3]).

Claim(s) 7, 14, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmore, in view of Chiba et al. (U.S. PG Pub No. 2017/0220536), hereinafter Chiba.

Regarding claims 7, 14, and 30, Willmore teaches claims 1, 8, and 25. 
While Willmore provides a user interface for interaction with the autocorrection system, Willmore does not specifically teach the highlighting of words for correction, and thus does not teach
creating, in the user interface, a visual user interface effect that highlights the one or more content portions for correction, and wherein the visual user interface effect is selected based on the classification identification.  
Chiba, however, teaches creating, in the user interface, a visual user interface effect that highlights the one or more content portions for correction, and wherein the visual user interface effect is selected based on the classification identification (issues may be underlined, highlighted, or otherwise emphasized, i.e. highlights the one or more content portions for correction, in the document for the user to observe while scrolling through, i.e. creating, in the user interface, a visual user interface effect, where each issue type has a different color or style of emphasis that is used, i.e. based on the classification identification [0034]).  
Willmore and Chiba are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user interface for interaction with the autocorrection system teachings of Willmore with the emphasis of issues in the document as taught by Chiba. The motivation to do so would have been to achieve a predictable result of providing a user with a compact experience including alternatives, definitions, and explanations for flagged issues (Chiba [0023]).

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmore, in view of Mese, in view of Allen (U.S. PG Pub No. 2013/0151956), hereinafter Allen, and further in view of Chiba.

While Willmore provides a user interface where the user can input text and choose word prediction options, Willmore does not specifically teach the interface as having a menu, and thus does not teach
automatically presenting a user interface menu that comprises a graphical user interface (GUI) features identifying a listing of autocorrections automatically applied to the electronic document, and a sub-menu that comprises one or more selectable GUI features enabling a user to manually toggle a timing as to when autocorrection is to be applied relative to a receipt of a typing input.  
Mese, however, teaches a --menu-- that comprises one or more selectable GUI features enabling a user to manually toggle a timing as to when autocorrection is to be applied relative to a receipt of a typing input (in response to a triggering event, the menu module, i.e. menu, presents an option that the user can select, i.e. comprises one or more selectable GUI features enabling a user, to change the text input mode to literal input mode, which is where the auto-correct feature is disabled, i.e. toggle a timing [0054],[0063], until a mode restore event occurs that returns the system to a predictive text input mode, i.e. timing as to when autocorrection is to be applied relative to a receipt of a typing input [0058]).
Willmore and Mese are analogous art because they are from a similar field of endeavor in application of autocorrections in user text input. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user interface for text input teachings of Willmore, with the addition of a menu that presents options regarding the autocorrect feature as taught by 
While Willmore in view of Mese provides information on a display for user interaction, Willmore in view of Mese does not specifically teach a user interface with listings of autocorrections, and thus does not teach
automatically presenting a user interface menu that comprises a graphical user interface (GUI) features identifying a listing of autocorrections automatically applied to the electronic document, and a sub-menu that comprises one or more selectable GUI features enabling a user to manually toggle a timing as to when autocorrection is to be applied relative to a receipt of a typing input.  
Allen, however, teaches automatically presenting a user interface menu that comprises a graphical user interface (GUI) features identifying a listing of autocorrections automatically applied to the electronic document (when multiple corrections are made to a message by the autocorrect application, i.e. autocorrections automatically applied to the electronic document, and the user gives a send command, a correction window is shown on the display, i.e. automatically presenting a user interface menu that comprises a graphical user interface (GUI) features, that shows a list of all the corrections made by the application, i.e. a listing of autocorrections Fig. 3B, Fig. 4, [0030-1])….  
Willmore, Mese, and Allen are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the layers of information in a menu teachings of 
While Willmore in view of Mese and Allen provides menus for listing all the corrections made by an application and options to adjust input mode, Willmore in view of Mese and Allen does not specifically teach that one is the sub-menu of the other, and thus does not teach
a sub-menu that comprises one or more selectable GUI features.
Chiba, however, teaches a sub-menu that comprises one or more selectable GUI features (a contextual menu with layers, i.e. a sub-menu, in which the user can make selections, i.e. that comprises one or more selectable GUI features (Fig. 1),[0031]).
Willmore, Mese, Allen, and Chiba are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the menus for listing all the corrections made by an application and options to adjust input mode teachings of Willmore, as modified by Mese and Allen, with a graphical user interface that presents layers of information in a menu as taught by Chiba. The motivation to do so would have been to achieve a predictable result of providing a user with a compact experience including alternatives, definitions, and explanations for flagged issues (Chiba [0023]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659  

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659